Title: To Alexander Hamilton from William S. Smith, 25 January 1800
From: Smith, William Stephens
To: Hamilton, Alexander


          
            Major General Hamilton
            Sir.
            Union Brigade Jany. 25th. 1800.
          
          Enclosed I have the Honor of submitting several Letters, forwarded by Major Wilcocks recommending Mr. London of New York, for an appointment in the Army, finding on a personal interview with Mr. London, that he has made application to you; some time past, for an appointment, and has had several conversations with you on the subject. It must be superfluous for me, an entire stranger to Mr. London, to do more than to fairly submit his pursuits, & the Letters of his friends to your perusal, observing that from appearances, I doubt not he would fill well the station of a second Lieut. & probably his merits in the progress of service, would entitle him to promotion—this however with the enclosed Letters—are respectfully submitted by, Sir, Your most obedt. Humble Servt.
          
            W. S. Smith Lt. Colo. of ye 12th.
          
        